Citation Nr: 1738542	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to a total disability evaluation for individual unemployability (TDIU).

2.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a head injury with headaches.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a left knee disability.

5.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a right hand disability.

6.  Entitlement to service connection for a lower back disability.

7.  Entitlement to service connection for depression.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to May 1977.  He served a second period of active duty from May 1979 to September 1980, but the character of discharge for this service is other than honorable, and has thus been found to be a bar to VA benefits.  See March 1981 VA Administrative Decision: Character of Discharge Determination.

This appeal is before the Board of Veterans Appeals (Board) from rating decisions dated in March 2010 and April 2014 before the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, District of Columbia.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting in Washington, District of Columbia.  A transcript of the hearing has been made and associated with the claims file.
Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claims for service connection for a head injury with headaches, PTSD, left knee disability, and a right hand disability, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran raised the issue of service connection for a scar claimed as the residual of the inservice laceration in his May 2017 hearing before the undersigned VLJ, but the matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for depression addressed in the REMAND portion of the decision below is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the May 2017 hearing before the undersigned VLJ, the Veteran withdrew his appeal for entitlement to TDIU and the Board therefore has no jurisdiction over that appeal.

2.  In September 2007, the RO denied the claims for service connection for head injury with headaches, PTSD, and for left knee and right hand disabilities.  The Veteran was notified of that decision and filed a notice of disagreement, but did not timely file a substantive appeal to the September 2008 statement of the case.  New and material evidence was not received within one year of the rating decision.

3.  The additional evidence received since the September 2007 RO decision denying service connection for PTSD and for a left knee disability is either cumulative or redundant of evidence already of record and considered in that decision and does not raise a reasonable possibility of substantiating the claim for service connection for PTSD or for a left knee disability.

4.  The additional evidence received since the September 2007 RO decision denying service connection for head injury with headaches and right hand disability, while new, is not material in that it does not raise a reasonable possibility of substantiating the claim for service connection for head injury with headaches or right hand disability.  

5.  The medical evidence establishes that the Veteran's diagnosed degenerative arthritis and osteoarthritis of the back had its onset many years after the Veteran's discharge from active service, and there is no medical evidence of an etiological link, or nexus between the current back disability and active service or any incident thereof.  


CONCLUSIONS OF LAW

1.  The appeal for entitlement to a TDIU has been withdrawn, and is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2016).

2.  The September 2007 rating decision that denied service connection for head injury with headaches, PTSD, and for left knee and right hand disabilities is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

3.  New and material evidence not having been received, the claims for service connection for a head injury with headaches, PTSD, and for left knee and right hand disabilities are denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The criteria for service connection for a degenerative arthritis and osteoarthritis of the back are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a) (2016).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b)(1) (2016).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204(b)(3) (2016).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2016).  

The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2016).  There is no obligation to proceed with further adjudication following withdrawal.  Hanson v. Brown, 9 Vet. App. 29 (1996).  

In his hearing before the undersigned VLJ in May 2017, the Veteran withdrew his appeal as to the issue of entitlement to a TDIU.  

The Board finds that there remain no allegations of errors of fact or law for appellate consideration for the claim for service connection for a TDIU.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 C.F.R. § 20.204 (2016). 


II. New and Material and Service Connection

VCAA

VA has duties to notify and assist a claimant with his claims.  VA's duty to notify was satisfied by a letters dated in October 2009 and October 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted his testimony and written statements, and that of his witnesses in support of his claims.  VA has obtained service treatment records, VA and private medical records, and records from the Social Security Administration, and assisted the Veteran in obtaining evidence.  In sum, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

Character of the Veteran's Periods of Service

As noted above, in the Introduction, the Veteran had two periods of active service.  His first period of active duty from September 1976 to May 1977, was served under honorable conditions.  His second period of active duty from May 1979 to September 1980, however, was served under other than honorable conditions, and has been determined to be a bar to benefits other than health care benefits under Chapter 17 of Title 38 of the U.S. Code, for any disabilities determined to be service connected.  See March 1981 VA Administrative Decision:  Character of Discharge Determination.  The Veteran did not appeal this decision and it is not an issue on appeal.  

Moreover, despite the Veteran's assertion to the contrary, there has been no evidence associated with his claims file that would indicate the character of discharge for this second period of service has been upgraded.  Notwithstanding, the Board finds it need not further analyze the character of the Veteran's discharge in the present case.  As will be explained below, the Board has determined that the evidence submitted does not support the reopening of the previously denied claims for service connection for a head injury with headaches, PTSD, and for left and right hand disabilities; and that the evidence does not establish medical evidence of an etiological link, or nexus, between a back disability first manifested in 2007 and any incident of active service.

New and Material

In a September 2007 rating decision, the RO denied claims for a service connection for a head injury with headaches, PTSD, and for left knee and right hand disabilities.  The Veteran filed a timely notice of disagreement, but he did not timely perfect his appeal following issuance of the September 2008 statement of the case.  Accordingly, the September 2007 rating decision became final.  

In October 2009, VA received claims to reopen previously denied claims for service connection for PTSD and for left knee and right hand disabilities.  In March 2010, the RO declined to reopen the previously denied claim for service connection for PTSD, and for left knee and right hand disabilities.  

In October 2012, VA received a claim to reopen the previously denied claim for service connection for a head injury with headaches.  In June 2013, the RO declined to reopen this previously denied claim.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

"New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See Id., at 120-23.

At the time of the September 2007 rating decision, the evidence relative to head injury with headaches, PTSD, and left knee and right hand disabilities was comprised of the Veteran's statements, service treatment and personnel records, and VA treatment records.  

In his statements in support of his claims denied in September 2007 rating decision, the Veteran averred his head injury was the result of running into a cabinet in the dark during an air raid.  He reported he was knocked unconscious and required 12 stitches.  Headaches began after this injury and persisted.  He stated he injured his knees and right hand in a fall down a nine foot incline during his second period of duty.  He attributed his PTSD to racial bias and prejudice during both periods of active service, and to military sexual trauma and physical abuse during his second period of active service, including being held in a basement like a prisoner.  See, in general, Veteran's December 1997 and February 2007 Claims; Stressor Statement (rec'd 6/26/2007); and Statement w/r/t Nicotine Dependence (rec'd 6/26/2007) and Statement of Head Injury (rec'd 6/26/2007).

Service treatment records show that the Veteran was treated for a head laceration that did require stitches but without loss of consciousness in 1976.  His reports of medical history and examination at discharge, however, showed no complaints or findings of any head injury residuals or headaches, psychiatric conditions, left knee or right hand disabilities.  Service treatment records do show that the Veteran was found to have a fungal infection of the right hand and to have sustained a right hand puncture in 1980, which is that period of service that is considered a bar to VA benefits.  See Service Treatment Records (STRs) and Service Personnel Records (SPRs) (marked rec'd in 4/9/1998).  See also March 1981 Administrative Decision.  As noted above, the Veteran did not appeal the March 1981 decision.

VA treatment records revealed a history of head injuries in a 1994 motor vehicle accident and on the job; complaints of and treatment for headaches associated with stress; treatment for substance abuse; left knee pain, giving way and clinical findings of degenerative ligament, meniscal, and joint change; and complaints of right hand problems without findings or diagnosis of right hand disability.  These records also show that the Veteran was treated for complaints of and observations of depression and anxiety.  During treatment for substance abuse, the Veteran reported that he had trouble during his second period of active service because his lieutenant was homosexual.  However, there was no diagnosis of PTSD.  See, 1976-1998 VA (Hampton, VA) Treatment Records (rec'd 4/9/1998), 1996-1997, 2006-2007 VA (Washington, DC) Treatment Records (rec'd 4/9/1998, 6/1/2007).

The RO denied the claims because PTSD was not diagnosed or shown to be etiologically related to a confirmed in-service event, a right hand injury was shown during his period of other than honorable service and there was no evidence of an etiologically relationship between his valid service and any currently diagnosed right hand disability, there were no current head injury residuals, and a left knee disability was not shown to be etiologically related to his military service.

Evidence associated with the Veteran's claims since the September 2007 rating decision includes the Veteran's testimony before the undersigned VLJ in May 2017; the Veteran's statements and that of his witnesses; VA and private treatment records, and the report of a VA examination for traumatic brain injury (TBI); and records from the Social Security Administration (SSA).  However, for reasons explained below, this evidence is neither new nor material.

The Veteran continues to aver that his claimed head injury with headaches is the result of the incident in which he sustained a laceration to his forehead during his first period of active service, and that his left knee and right hand disabilities are the result of a fall that occurred during his second period of active service.  He further argues that he has sustained PTSD as the result of stressful incidents that occurred during both periods of active service, including racism and prejudice, physical abuse and military sexual trauma.  See May 2017 Board Hearing Transcripts; see also October 2009 Report of Contact, and, in general, Veteran's Statements thereafter.

The Veteran's testimony and statements are not essentially different from that which he made in support of his claims prior to the September 2007 rating decision.  His testimony and statements are therefore cumulative of that evidence that was previously of record, and are not new.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by the decision make at time of prior final disallowance of the claim is not new evidence).  

The Veteran's witnesses are his common law spouse and the Veteran's cousin.

In statements proffered in August 2011 and August 2013, the Veteran's common law spouse stated she had observed him to decline in mobility and spirit due to his left knee and back pain since 2007.  She attested that she observed him to manage pain from what happened to him in the military, and that his active service had affected him in a very detrimental and profound way, as though he is still fighting a battle or war.  She averred that he exhibited left knee and back pain, and head injury.  In August 2013, she stated she had been with the Veteran for 15 years, which would have been from approximately 1998.  See September 2011 and August 2013 Witness (CL Spouse/Friend) Statement (rec'd 9/1/2011 and 8/26/2013).   

The Veteran's cousin submitted a statement in June 2014 in which he averred that the Veteran seemed to be experiencing some type of posttraumatic stress since his discharge in 1980.  He reported that the Veteran used to write to him about the physical confrontations he had with fellow army mates between 1978 and 1979.  He stated that the Veteran told him that he was on the losing end of serious beat downs wherein he received major blows to the head and upper body, and that he relived these incidents.  See June 2014 Witness (cousin) Statement (rec'd 7/22/2014).

However, these statements are also cumulative in that they are repetitive of the Veteran's assertions at the time of the prior claims, and do not add any new information.  See Bostain, supra.

VA and private treatment records and SSA records show complaints of and treatment for a left knee disability, depression, and anxiety.  See, generally, VA (Washington, DC) Treatment Records.  SSA records reflect that the Veteran was found disabled due to a primary diagnosis of osteoarthritis of multiple joints, including degenerative joint disease of the left knee.  See SSA Records (rec'd 8/4/2015).  However, none these records reflect a diagnosed left knee disability that is etiologically related to any period of the Veteran's active service.  These records also do not reflect a diagnosis of PTSD.  This medical evidence is thus cumulative of that medical evidence previously of record, and is not new.  

VA treatment records show treatment for headaches and complaints of right hand pain and problems with observations of a bilateral hand skin rash diagnosed as likely contact dermatitis.  See CAPRI records 2007-2012 (on Legacy Content Manage Documents (LCMD) side, rec'd 6/13/2012); and CAPRI Clinical Documents (LCMD, rec'd 6/13/2013 and 9/11/2013).  In addition, the May 2013 report of VA Examination for TBI notes treatment for headaches.  See May 2013 VA Examination for Traumatic Brain Injury (TBI). 

This evidence is thus new in that it reflects treatment for headaches and a bilateral hand disability; yet it is not material.

None of the medical evidence received since the September 2007 denial reflects that right hand contact dermatitis is etiologically related to any incident or event occurring during that period of active service under honorable conditions, or that the Veteran manifests any other diagnosed right hand disability that is etiologically related to any period of the Veteran's active service.  In addition, the May 2013 VA examination report demonstrates that the Veteran is not diagnosed with residuals of TBI or head injury residuals that are etiologically related to any incident or event during the Veteran's active service.  Rather, the examiner opined that the claimed head injury/TBI was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  See May 2013 VA Examination for TBI, p. 12.  The examiner's rationale was that there was no nexus for TBI.  Veteran's health record dated 9.11.1976 indicates head laceration without loss of consciousness.  The medical evidence does not reflect any other findings or opinions relating the Veteran's headaches to active service, or establishing that the Veteran is diagnosed with any other residuals of head injury that are in any way related to active service.  

As none of the medical evidence, including the May 2013 VA examination report, provides any reasonable basis for finding that the Veteran exhibits a right hand disability that may be etiologically related to any incident or event of active service served under honorable conditions; or any other right hand disability or residuals of head injury to include headaches that may be etiologically related to any incident or event during any period of active service including the inservice head laceration or any other inservice event or incident, this evidence cannot provide a reasonable possibility for reopening the claims-alone or in combination with any other evidence of record.  This evidence therefore, while new, is not material.

Thus, after review of the evidence, the Board finds that the evidence received since the previous September 2007 denial is neither new nor material.  None of the evidence, when viewed in context with other evidence of record, presents a reasonable possibility of substantiating these claims.  Accordingly, the Board must deny the petition to reopen the claims for entitlement to service connection for head injury and headaches, PTSD, and left knee and right hand disabilities.  

Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for chronic conditions noted in service, including arthritis, where continuity of symptomatology is established.  See 38 C.F.R. § 3.303(b).  

In the present case, VA treatment records and SSA records reflect the Veteran is diagnosed with degenerative arthritis and osteoarthritis of the back.  Thus, the first element under Shedden is met.  However, in the present case, the second and third Shedden elements are not met.  

Service treatment records do not show that the Veteran was treated in service for a back injury or condition, and reports of medical examination at entrance to and discharge from both periods of active service reflect no abnormalities, findings, or diagnoses concerning the back.  

Rather, it is not until 2007 that VA treatment records reflect complaints of back pain and treatment for degenerative joint disease of the back.  This is many years after discharge from either period of active service.  

The Board recognizes that the Veteran has provided his own statements and testimony, and that of his witness, his common law spouse, concerning the onset of his back disability.  The Veteran has stated consistently and testified that he injured his back during active service and that he has experienced pain and disability from then to the present.  In statements proffered in August 2011 and August 2013, his common law spouse attested to his complaints of back pain and their impact on the Veteran since 2007.  However, the witness stated in August 2013 that she had been with the Veteran for 15 years, which would have been from approximately 1998.  See September 2011 and August 2013 Witness (CL Spouse/Friend) Statement.  This dates her observation of the Veteran's back symptoms to 1998, which is still many years after the Veteran's discharge from active service.  

As to the Veteran's statements of back injury during active service and his own lay observation of back pain from service to the present, the Board is not persuaded that the Veteran's testimony is credible.  First, the service treatment records simply do not show that the Veteran sustained a back injury.  Moreover, these records reflect no complaints of or findings of any back injury, treatment, or disability during either period of active service.  Finally, private, VA, and SSA records first reveal a complaints of and treatment for a back problem in 2007. 

The fact that there are no records of any complaints or treatment involving the Veteran's back condition for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board thus finds the Veteran's testimony and statements, when analyzed next to the medical evidence of record, to be of lesser credibility and hence, lesser probative value.  As noted above, the first medical evidence of complaints of or treatment for a back disability is in 2007.  The Board observes that in a March 2007 VA treatment entry, the Veteran indicated that he experienced occasional back pain that had worsened in the past year.  There was no indication that such back complaints had been ongoing since his service.  

Moreover, the Veteran has not presented any medical evidence establishing an etiological or causal link between any incident of active service and the currently diagnosed back arthritis.

Under these circumstances, service connection cannot be granted.

Accordingly, the medical evidence does not reflect that the Veteran's currently manifested back disability is the etiological result of active service.  There is no benefit of the doubt to be resolved.  Service connection for a back disability is not warranted.


ORDER

The appeal concerning entitlement to a TDIU is dismissed.

New and material evidence has not been received to reopen the service connection claim for head injury with headaches.  The claim is denied.

New and material evidence has not been received to reopen the service connection claim for PTSD.  The claim is denied.

New and material evidence has not been received to reopen the service connection claim for left knee disability.  The claim is denied.

New and material evidence has not been received to reopen the service connection claim for right hand disability.  The claim is denied.

Entitlement to service connection for a back disability is denied.


REMAND

The Veteran also claims service connection for depression.  The medical evidence does show current evidence of depression, and of a possible etiological link between the diagnosed depression and the Veteran's active service.  In addition, the Veteran has stated and testified, and presented the statement of his cousin as witness, that he experienced mistreatment and racism during his first period of active service, as well as his second.  See Shedden, supra.

Of particular importance is a statement proffered by the Veteran's treating VA clinical psychologist:

I have been providing individual psychotherapy to [the Veteran] for treatment of his depression since Dec 2012.  One of the reoccurring themes of our sessions has been his long-standing anger about mistreatment and racism that he encountered over the course of his two enlistments between 1976 and 1980.  This included reported ongoing physical abuse.  He reported that his mistreatment began once transferred to Germany, following Basic and Advanced Individual Training (AIT).  He reported that he was once beaten by 6 to 7 fellow soldiers and that he was punished for being unable to perform to standards as a result of his injuries.  Our sessions are focused on managing his feelings and helping him to move forward despite them.

See August 2013 Medical Statement of VA Treating Psychologist.

In addition, the Veteran's witness, his cousin, attested in a June 2014 statement that the Veteran used to write to him about the physical confrontations he had with fellow army mates between 1978 and 1979.  He stated that the Veteran told him that he was on the losing end of serious beat downs wherein he received major blows to the head and upper body, and that he relived these incidents.  See June 2014 Witness (cousin) Statement.

The Board notes that the Veteran's witness alludes to events that happened during the Veteran's second period of active service which, as discussed above, would have been during the period of service that occurred under other than honorable conditions.  However, the Veteran has stated on numerous occasions, and has testified, that he was subjected to mistreatment and racism during both periods of his service.  

However, the opinion proffered by the Veteran's treating psychologist does not show that the psychologist has reviewed the Veteran's claims file.  Given the complexity of the Veteran's case, including that his second period of service was found to have been a bar to benefits, further development is necessary prior to the completion of appellant action.  Specifically, the Board finds that it is necessary to accord the Veteran a VA examination with review of the entire claims file, to determine the nature, extent and, where necessary, the etiology of his claimed depression.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Nieves-Rodriguez v. Peak, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature, extent and etiology of his claimed depression.  The entire claims folder, to include this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to address the following:

Is it at as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disorder to include depression that is related to his first period of active service from September 1976 to May 1977?

A complete rationale should be provided for any and all opinions given.

2.  After all of the above development is completed, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


